Exhibit 10.2

LIMITED GUARANTEE

LIMITED GUARANTEE dated as of May 12, 2013 (this “Limited Guarantee”), by CITIC
Capital MB Investment Limited (the “Guarantor”), in favor of AsiaInfo-Linkage,
Inc., a Delaware corporation (the “Guaranteed Party”).

Section 1.01. Limited Guarantee.

(a) To induce the Guaranteed Party to enter into that certain Agreement and Plan
of Merger dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time in accordance with its terms, the “Merger
Agreement”), by and among the Guaranteed Party, Skipper Limited, a Cayman
Islands exempted company with limited liability (“Parent”) and Skipper
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), pursuant to which Merger Sub will merge with and into the
Guaranteed Party, the Guarantor, hereby absolutely, unconditionally and
irrevocably guarantees to the Guaranteed Party, as a primary obligor and not
merely as a surety, the due and punctual performance and discharge of 17.490%
(the “Percentage”) of all of the payment obligations of Parent and/or Merger Sub
pursuant to Sections 7.17(c), 9.03(c), 9.03(d) and 9.03(e) of the Merger
Agreement (collectively, the “Obligations”); provided that, notwithstanding
anything to the contrary contained in this Limited Guarantee, in no event shall
the Guarantor’s aggregate liability under this Limited Guarantee exceed 17.490%
of the Obligations less any amount actually paid by Parent and/or Merger Sub to
the Guaranteed Party in respect of the Obligations multiplied by the Percentage
(the “Maximum Amount”). The Guaranteed Party acknowledges that in the event that
Parent and/or Merger Sub has any unsatisfied Obligations, payment of the
Guarantor’s Percentage of such unsatisfied Obligations by the Guarantor (or by
any other Person, including Parent and/or Merger Sub, on behalf of the
Guarantor) shall constitute satisfaction in full of the Guarantor’s obligation
with respect thereto. The Guarantor shall not have any obligations or liability
to any Person relating to, arising out of or in connection with this Limited
Guarantee other than as expressly set forth herein, and the parties hereto
hereby acknowledge and agree that this Limited Guarantee may not be enforced
without giving effect to the Maximum Amount and Sections 1.08 and 1.09.
Concurrently with the delivery of this Limited Guarantee, the parties set forth
on Annex A (each an “Other Guarantor”) are also entering into limited guarantees
or similar agreements with the Guaranteed Party substantially identical to this
Limited Guarantee. Capitalized terms used but not defined in this Limited
Guarantee shall have the meanings assigned to such terms in the Merger Agreement
(as defined below). All payments hereunder shall be made in lawful money of the
U.S., in immediately available funds. The Guarantor shall make all payments
hereunder free and clear of any deduction, offset, defense, claim or
counterclaim of any kind, except as expressly provided in this Limited
Guarantee. The Guarantor acknowledges that the Guaranteed Party is entering into
the Transactions in reliance upon the execution of this Limited Guarantee.



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of this Limited Guarantee, if Parent
and/or Merger Sub fails to pay the Obligations when due, then all of the
Guarantor’s liabilities to the Guaranteed Party hereunder in respect of such
Obligations shall become immediately due and payable and the Guaranteed Party
may, at the Guaranteed Party’s option, take any and all actions available
hereunder or under applicable Law to collect such Obligations from the Guarantor
(subject to the Maximum Amount). In furtherance of the foregoing, the Guarantor
acknowledges that the Guaranteed Party may, in its sole discretion, bring and
prosecute a separate action or actions against the Guarantor for the full amount
of the Guarantor’s Percentage of the Obligations (subject to the Maximum
Amount), regardless of whether any action is brought against Parent, Merger Sub
or any Other Guarantor. The Guarantor agrees to pay on demand its Percentage of
all reasonable and documented out-of-pocket expenses (including reasonable fees
and expenses of counsel) incurred by the Guaranteed Party in connection with the
enforcement of its rights hereunder, which amounts, if paid, will be in addition
to the Obligations and not included within a determination of the Maximum Amount
if the Guarantor fails or refuses to make any payment to the Guaranteed Party
hereunder when due and payable.

(c) The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Limited Guarantee were not
performed in accordance with its specific terms or were otherwise breached and
further agree that the Guaranteed Party shall be entitled to an injunction,
specific performance and other equitable relief against the Guarantor to prevent
breaches of this Limited Guarantee and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which it is entitled at
Law or in equity, and shall not be required to provide any bond or other
security in connection with any such order or injunction. The Guarantor further
agrees not to oppose the granting of any such injunction, specific performance
and other equitable relief on the basis that (x) the Guaranteed Party has an
adequate remedy at Law or (y) an award of an injunction, specific performance or
other equitable relief is not an appropriate remedy for any reason at Law or in
equity (collectively, the “Prohibited Defense”).

Section 1.02. Nature of Guarantee. The Guaranteed Party shall not be obligated
to file any claim relating to the Obligations in the event that Parent and/or
Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Guaranteed Party to so file shall not affect
the Guarantor’s obligations hereunder. In the event that any payment to the
Guaranteed Party in respect of any Obligations is rescinded or must otherwise be
returned for any reason whatsoever, the Guarantor shall remain liable hereunder
with respect to such Obligations (subject to the Maximum Amount) as if such
payment had not been made. This is an unconditional guaranty of payment and not
of collectability. The Guarantor reserves the right to assert defenses which
Parent and/or Merger Sub may have to payment of any Obligations, other than
defenses arising from the bankruptcy or insolvency of Parent and/or Merger Sub
and other defenses expressly waived hereby. The Guaranteed Party shall not be
required to proceed against Parent, Merger Sub or any Other Guarantor first
before proceeding against the Guarantor.

 

2



--------------------------------------------------------------------------------

Section 1.03. Certain Waivers.

(a) The Guarantor agrees that, subject to Section 1.03(d)(i), the Guaranteed
Party may at any time and from time to time, without notice to or further
consent of the Guarantor, extend the time of payment of any of the Obligations,
and may also make any agreement with Parent, Merger Sub and/or any other Person
interested in the Transactions for the extension, renewal, payment, compromise,
discharge or release thereof, in whole or in part, or for any modification of
the terms thereof or of any agreement between the Guaranteed Party, Parent,
Merger Sub and/or any other Person interested in the Transactions without in any
way impairing or affecting the Guarantor’s obligations under this Limited
Guarantee. The Guarantor agrees that the obligations of the Guarantor hereunder
shall not be released or discharged, in whole or in part, or otherwise affected
by (i) any failure or delay of the Guaranteed Party to assert any claim or
demand or to enforce any right or remedy against Parent, Merger Sub and/or any
other Person interested in the Transactions; (ii) any change in the time, place
or manner of payment of the Obligations or any rescission, waiver, compromise,
consolidation or other amendment or modification of any of the terms of the
Merger Agreement or any other agreement evidencing, securing or otherwise
executed by Parent, Merger Sub and the Guaranteed Party in connection with the
Obligations; (iii) any legal or equitable discharge or release (other than as a
result of payment in full of the Percentage of the Obligations in accordance
with their terms, a discharge or release of Parent and/or Merger Sub with
respect to the Obligations under the Merger Agreement, or defenses to the
payment of the Obligations that would be available to Parent and/or Merger Sub
under the Merger Agreement) of the Guarantor or any Person interested in the
Transactions; (iv) any change in the corporate existence, structure or ownership
of Parent, Merger Sub and/or any other Person interested in the Transactions;
(v) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting Parent, Merger Sub and/or any other Person interested in the
Transactions; (vi) any existence of any claim, set-off or other right which the
Guarantor may have at any time against Parent, Merger Sub, any other Person
interested in the Transactions and/or the Guaranteed Party, whether in
connection with the Obligations or otherwise; or (vii) the adequacy of any other
means the Guaranteed Party may have of obtaining repayment of any of the
Obligations. To the fullest extent permitted by Law, the Guarantor hereby
expressly waives any and all rights or defenses arising by reason of any Law
which would otherwise require any election of remedies by the Guaranteed Party.
The Guarantor waives promptness, diligence, notice of the acceptance of this
Limited Guarantee and of the Obligations, presentment, demand for payment,
notice of non-performance, default, dishonor and protest, notice of the
incurrence of any Obligations and all other notices of any kind (other than
notices to Parent and/or Merger Sub pursuant to the Merger Agreement or notices
expressly required to be provided pursuant to this Limited Guarantee), all
defenses which may be available by virtue of any valuation, stay, moratorium Law
or other similar Law now or hereafter in effect, any right to require the
marshaling of assets of any other Person interested in the Transactions, and all
suretyship defenses generally, including, without limitation, any event,
condition or circumstance that might be construed to constitute, an equitable or
legal discharge of the Guarantor’s obligations hereunder (other than defenses to
the payment of the Obligations that are available to Parent and/or Merger Sub
under the Merger Agreement or breach by the Guaranteed Party of this Limited
Guarantee). The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the Transactions and that the waivers set forth in
this Limited Guarantee are knowingly made in contemplation of such benefits.

 

3



--------------------------------------------------------------------------------

(b) The Guarantor hereby covenants and agrees that it shall not institute, and
shall cause its controlled Affiliates and use its reasonable best efforts to
cause its other Affiliates, not to institute, any proceeding asserting (i) the
Prohibited Defense or (ii) that this Limited Guarantee is illegal, invalid or
unenforceable in accordance with its terms, subject to (A) the effects of
insolvency, bankruptcy, reorganization or other similar proceedings and
(B) general equitable principles (whether considered in a proceeding in equity
or at Law).

(c) The Guaranteed Party hereby covenants and agrees that it shall not
institute, directly or indirectly, and shall cause all of its Related Persons
(as defined below) not to institute, any proceeding or bring any other claim
(whether in tort, contract or otherwise) arising under, or in connection with,
the Merger Agreement, the Equity Commitment Letters or the transactions
contemplated thereby against the Guarantor or any Non-Recourse Party (as defined
below), except for claims (i) against Parent and/or Merger Sub under the Merger
Agreement pursuant to the terms thereof (and subject to the limitations therein)
and (ii) against the Guarantor and its permitted assignees under this Limited
Guarantee pursuant to the terms hereof (and subject to the limitations herein).

(d) Notwithstanding anything to the contrary contained in this Limited
Guarantee, the Guaranteed Party hereby agrees that: (i) to the extent Parent
and/or Merger Sub are relieved of any of the Obligations or any breach by Parent
and/or Merger Sub of the Merger Agreement, (other than by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratium or other similar
Laws affecting creditors’ rights generally, or general equity principles
(whether considered in a proceeding in equity or at Law)), the Guarantor shall
be similarly relieved of its obligations under this Limited Guarantee, and
(ii) the Guarantor shall have all defenses to the payment of its obligations
under this Limited Guarantee (which in any event shall be subject to the Maximum
Amount) that would be available to Parent and/or Merger Sub under the Merger
Agreement with respect to the Obligations, as well as any defenses in respect of
any fraud of the Guaranteed Party hereunder or any breach by the Guaranteed
Party of any of the terms or provisions of this Limited Guarantee.

Section 1.04. No Waiver; Cumulative Rights. No failure on the part of the
Guaranteed Party to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Guaranteed Party of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power hereunder.
Each and every right, remedy and power hereby granted to the Guaranteed Party or
allowed it by Law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Guaranteed Party at any time or from time
to time.

 

4



--------------------------------------------------------------------------------

Section 1.05. Representations and Warranties. The Guarantor hereby represents
and warrants to the Guaranteed Party that:

(a) the Guarantor is a legal entity duly organized and validly existing under
the Laws of its jurisdiction of organization;

(b) the execution, delivery and performance of this Limited Guarantee have been
duly authorized by all necessary action and do not contravene (i) any provision
of the Guarantor’s charter documents, partnership agreement, operating agreement
or similar organizational documents or (ii) except as would not reasonably be
expected to prevent or adversely affect in any material respect the ability of
the Guarantor to perform its obligations hereunder, any Law, regulation, rule,
decree, order, judgment or contractual restriction binding on the Guarantor or
its assets;

(c) except as would not reasonably be expected to prevent or adversely affect in
any material respect the ability of the Guarantor to perform its obligations
hereunder, (i) all consents, approvals, authorizations and permits of, filings
with and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Limited Guarantee by the Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by and (ii) no notice to or filing with, any
governmental authority or regulatory body is required from the Guarantor in
connection with the execution, delivery or performance of this Limited
Guarantee;

(d) assuming due execution and delivery of this Limited Guarantee by the
Guaranteed Party, this Limited Guarantee constitutes a legal, valid and binding
obligations of the Guarantor enforceable against the Guarantor in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally and (ii) general equitable principles (whether
considered in a proceeding in equity or at Law); and

(e) the Guarantor has the financial capacity to pay and perform its obligations
under this Limited Guarantee, and all funds necessary for the Guarantor to
fulfill its obligations under this Limited Guarantee shall be available to the
Guarantor for so long as this Limited Guarantee shall remain in effect in
accordance with Section 1.08 hereof.

Section 1.06. No Assignment. Neither the Guarantor nor the Guaranteed Party may
assign its rights, interests or obligations hereunder to any other Person
(including by operation of Law) without the prior written consent of the other
party hereto; provided, however, that the Guarantor may assign all or a portion
of its obligations hereunder, without the prior written consent of the
Guaranteed Party, to (i) to any Other Guarantor, or (ii) any Affiliate of the
Guarantor or one or more private equity funds sponsored or managed by any such
Affiliate, provided that such assignment shall not relieve the Guarantor of any
liability or obligations hereunder except to the extent actually performed or
satisfied by such assignee. Any attempted assignment in violation of this
Section 1.06 shall be null and void.

 

5



--------------------------------------------------------------------------------

Section 1.07. Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner specified in the Merger Agreement
(and shall be deemed given as specified therein) as follows:

If to CITIC Capital MB Investment Limited, to:

28/F, CITIC Tower

1 Tim Mei Avenue

Central, Hong Kong

Attention: Eric Chan, Dixon Ng, Zhen Ji

Fax: +852 2104 6977

Email: echan@citiccapital.com, dixonng@citiccapital.com,

zhenji@citiccapital.com

with a copy to:

28/F, CITIC Tower

1 Tim Mei Avenue

Central, Hong Kong

Legal & Compliance Department

Attention: Yong Kai Wong, Janet Zhou

Fax: +852 2104 6623

Email: yongkaiwong@citiccapital.com, janetzhou@citiccapital.com

or to such other address or facsimile number as the Guarantor shall have
notified the Guaranteed Party in a written notice delivered to the Guaranteed
Party in accordance with the Merger Agreement. All notices to the Guaranteed
Party hereunder shall be given as set forth in the Merger Agreement.

Section 1.08. Continuing Guarantee. This Limited Guarantee shall remain in full
force and effect and shall be binding on the Guarantor, its successors and
assigns until the Obligations have been satisfied in full. Notwithstanding the
foregoing, this Limited Guarantee will terminate, and be of no further force or
effect, immediately following the earliest of (i) the Closing, (ii) the
termination of the Merger Agreement in accordance with its terms by mutual
consent of the parties thereto or under circumstances in which Parent and Merger
Sub do not have any unpaid Obligations, (iii) 30 days following the termination
of the Merger Agreement in accordance with its terms under circumstances in
which Parent or Merger Sub have any unpaid Obligations unless a claim for such a
payment has been made in writing prior thereto and (iv) the date that is twelve
(12) months after the date hereof. Notwithstanding the foregoing, (1) the
parties hereto acknowledge and agree that this Limited Guarantee shall not
terminate for so long as a claim made in accordance with clause (iii) above
remains unresolved, and (2) in the event that the Guaranteed Party or any of its
controlled Affiliates asserts in any litigation or other proceeding that the
provisions of this Limited Guarantee limiting the Guarantor’s liability to the
Maximum Amount are illegal, invalid or unenforceable in whole or in part, or
asserts any theory of liability against any Non-Recourse Party or, other than
its rights to recover from the Guarantor with respect to the Obligations, any
Guarantor, Parent and/or Merger Sub with respect to the transactions
contemplated by the Merger Agreement, then (x) the obligations of the Guarantor
under this Limited Guarantee shall terminate ab initio and be null and void,
(y) if the Guarantor has previously made any payments under this Limited
Guarantee, the Guarantor shall be entitled to recover such payment(s) and
(z) neither Guarantor nor any Non-Recourse Party shall have any liability to the
Guaranteed Party with respect to the Merger Agreement and the transactions
contemplated thereby, the Financing or under this Limited Guarantee.

 

6



--------------------------------------------------------------------------------

Section 1.09. No Recourse.

(a) The Guaranteed Party acknowledges that the sole assets of Parent and Merger
Sub are its rights under the Merger Agreement, the Financing Documents and the
Facility Agreement, and that no funds are expected to be contributed to either
Parent or Merger Sub unless and until the Closing occurs. Notwithstanding
anything that may be expressed or implied in this Limited Guarantee or any
document or instrument delivered in connection herewith, by its acceptance of
the benefits of this Limited Guarantee, the Guaranteed Party covenants, agrees
and acknowledges that no Person (other than the Guarantor and any permitted
assignees thereof) have any obligations under this Limited Guarantee and that,
notwithstanding that the Guarantor may be a partnership or limited liability
company, the Guaranteed Party has no right of recovery under this Limited
Guarantee, or any claim based on such obligations against, and no personal
liability shall attach under this Limited Guarantee to, the former, current or
future equity holders, controlling Persons, directors, officers, employees,
agents, general or limited partners, managers, members, or Affiliates of the
Guarantor, any Other Guarantor, Parent or Merger Sub, or any former, current or
future equity holders, controlling Persons, directors, officers, employees,
agents, general or limited partners, managers, members, or Affiliates of any of
the foregoing, excluding however the Guarantor itself or any permitted assignee
thereof under and to the extent provided in this Limited Guarantee and subject
to the limitations set forth herein (collectively, each of the non-excluded
parties, a “Non-Recourse Party”), through Parent and/or Merger Sub or otherwise,
whether by or through attempted piercing of the corporate (or limited
partnership or limited liability company) veil, by or through a claim by or on
behalf of Parent and/or Merger Sub against any Non-Recourse Party, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any applicable Law, or otherwise, except in each case for its right to
recover from the Guarantor and any permitted assignees under and to the extent
provided in this Limited Guarantee and subject to the limitations set forth
herein. The Guaranteed Party acknowledges and agrees that Parent and Merger Sub
have no assets other than certain contract rights and cash in a de minimis
amount and that no additional funds are expected to be contributed to Parent or
Merger Sub unless and until the Closing occurs.

(b) Recourse against the Guarantor and its permitted assignees under and
pursuant to the terms of this Limited Guarantee shall be the sole and exclusive
remedy of the Guaranteed Party and all of its Related Persons against the
Guarantor and the Non-Recourse Parties in respect of any liabilities or
obligations arising under, or in connection with, the Merger Agreement, the
Financing Documents, the Facility Agreement or the transactions contemplated
thereby. Nothing set forth in this Limited Guarantee shall affect or be
construed to affect any liability of Parent and/or Merger Sub to the Guaranteed
Party under the Merger Agreement or otherwise or give or shall be construed to
confer or give to any Person other than the Guaranteed Party any rights or
remedies against any Person, except as expressly set forth in this Limited
Guarantee.

 

7



--------------------------------------------------------------------------------

(c) For the purposes of this Limited Guarantee, pursuit of a claim against a
Person by the Guaranteed Party or any Related Person of the Guaranteed Party
shall be deemed to be pursuit of a claim by the Guaranteed Party. A Person shall
be deemed to have pursued a claim against another Person if such first Person
brings a legal action against such second Person, adds such second Person to an
existing legal proceeding or otherwise asserts a legal claim of any nature
against such second Person.

(d) For the purposes of this Limited Guarantee, the term “Related Person” shall
mean, with respect to any Person, any controlled Affiliate of such Person, but
shall not include Parent, Merger Sub or any of their controlled Affiliates.

Section 1.10 Release. By its execution of this Limited Guarantee, the Guaranteed
Party hereby covenants and agrees that (a) neither the Guaranteed Party nor any
of its Related Persons, and the Guaranteed Party agrees to the maximum extent
permitted by Law, none of its officers, directors, security holders or
representatives, has or shall have any right of recovery against the Guarantor
or any Non-Recourse Party under the Merger Agreement, or the transactions
contemplated thereby or otherwise relating thereto, and to the extent that it
has or obtains any such right it, to the maximum extent permitted by law, hereby
waives (on its own behalf and on behalf of each of the aforementioned Persons)
each and every such right against, and hereby releases, the Guarantor and each
Non-Recourse Party from and with respect to any claim, known or unknown, now
existing or hereafter arising, in connection with any transaction contemplated
by or otherwise relating to the Merger Agreement, this Limited Guarantee or the
transactions contemplated thereby or hereby, whether by or through attempted
piercing of the corporate (limited partnership or limited liability company)
veil, by or through a claim by or on behalf of Parent, Merger Sub or any other
Person against any Non-Recourse Party, or otherwise under any theory of law or
equity (the “Released Claims”), other than (i) claims against Parent and/or
Merger Sub and (ii) claims against the Guarantor and its permitted assignees
pursuant to this Limited Guarantee (subject to the limitations set forth herein)
and (b) recourse against the Guarantor and its permitted assignees under this
Limited Guarantee (subject to the limitations set forth herein) shall be the
sole and exclusive remedy of the Guaranteed Party against the Guarantor or any
Non-Recourse Party (other than Parent and/or Merger Sub) with respect to the
Released Claims.

Section 1.11. Amendments and Waivers. No amendment or waiver of any provision of
this Limited Guarantee will be valid and binding unless it is in writing and
signed, in the case of an amendment, by the Guarantor and the Guaranteed Party,
or in the case of waiver, by the party against whom the waiver is to be
effective. No waiver by any party of any breach or violation of, or default
under, this Limited Guarantee, whether intentional or not, will be deemed to
extend to any prior or subsequent breach, violation or default hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

Section 1.12. Entire Agreement. This Limited Guarantee constitutes the entire
agreement with respect to the subject matter hereof and supersedes any and all
prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, among Parent, Merger Sub and the Guarantor
or any of their respective Affiliates on the one hand, and the Guaranteed Party
or any of its Affiliates on the other hand.

 

8



--------------------------------------------------------------------------------

Section 1.13. Governing Law; Submission to Jurisdiction. This Limited Guarantee
shall be governed by and construed in accordance with the Laws of the State of
New York, excluding (to the greatest extent a New York court would permit) any
rule of Law that would cause the application of the Laws of any jurisdiction
other than the State of New York. All Actions arising out of or relating to this
Limited Guarantee shall be heard and determined exclusively in any New York
state or federal court sitting in the Borough of Manhattan of the City of New
York. The parties hereto hereby (i) submit to the exclusive jurisdiction of any
state or federal court sitting in the Borough of Manhattan of the City of New
York for the purpose of any Action arising out of or relating to this Limited
Guarantee brought by any party hereto, and (ii) irrevocably waive, and agree not
to assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Limited Guarantee may not be enforced in or by any of the
above-named courts.

Section 1.14. Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives to the fullest extent permitted by applicable Law any right
it may have to a trial by jury with respect to any litigation directly or
indirectly arising out of, under or in connection with this Limited Guarantee.
Each of the parties hereto (i) certifies that no Representative of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other parties hereto have been induced to
enter into this Limited Guarantee, as applicable, by, among other things, the
mutual waivers and certifications in this Section 1.14.

Section 1.15. No Third Party Beneficiaries . Except for the rights of
Non-Recourse Parties provided hereunder, the parties hereby agree that their
respective representations, warranties and covenants set forth herein are solely
for the benefit of the other parties hereto, in accordance with and subject to
the terms of this Limited Guarantee and the Merger Agreement, and this Limited
Guarantee is not intended to, and does not, confer upon any Person other than
the parties hereto any rights or remedies hereunder, including the right to rely
upon the representations and warranties set forth herein.

Section 1.16. Counterparts. This Limited Guarantee may be signed in any number
of counterparts and may be executed and delivered by facsimile, email or
electronic transmission in PDF format, and each counterpart shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Limited Guarantee shall become effective when each
party hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Limited Guarantee shall have no effect
and no party shall have any right or obligations hereunder (whether by virtue of
any other oral or written agreement or other communication).

 

9



--------------------------------------------------------------------------------

Section 1.17. Severability. If any term or other provision of this Limited
Guarantee is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Limited Guarantee
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party; provided, however, that this Limited
Guarantee may not be enforced against any Guarantor without giving effect to the
Maximum Amount or the provisions set forth in Section 1.03, Section 1.09 and
Section 1.10. No party hereto shall assert, and each party shall cause its
respective Related Persons not to assert, that this Limited Guarantee or any
part hereof is invalid, illegal or unenforceable. Upon a determination that any
term or provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Limited Guarantee so
as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 1.18. Headings. Headings are used for reference purposes only and do not
affect the meaning or interpretation of this Limited Guarantee.

[The remainder of this page has been intentionally left blank;

the next page is the signature page.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Limited Guarantee to be
executed and delivered as of the date first written above by its officer
thereunto duly authorized.

 

CITIC CAPITAL MB INVESTMENT LIMITED

 

By:  

/s/ Ji Zhen

Name:   Ji Zhen Title:   Authorised Signatory

Acknowledged and agreed as of the date first above written:

 

ASIAINFO-LINKAGE, INC.

 

By:  

/s/ Davin Mackenzie

Name:   Davin Mackenzie Title:   Director

[Signature Page to Limited Guarantee]



--------------------------------------------------------------------------------

Annex A

Other Guarantors

Power Joy (Cayman) Limited

CPEChina Fund, L.P.

Ellington Investments Pte. Ltd.

CBC TMT III Limited

InnoValue Capital Ltd.